supervision, which expires on April 27, 2016, subject to conditions.
                According to the documents submitted by bar counsel, the screening panel
                agreed with the recommendation and, as a result, Calvert and bar counsel
                entered into a diversion agreement.
                           Having reviewed the petition and the panel's recommendation,
                we hereby approve the recommendation that Calvert be placed in the
                diversion program until the completion of her court-ordered supervision,
                subject to conditions. SCR 111(4), (9). We decline to impose a temporary
                suspension at this time. SCR 111(9).
                            It is so ORDERED.



                                                                  , C.J.




                 a       skeinalSerr
                Parraguirre
                                        Hardesty


                                                           C  DC  t2'-o\ (oeS
                                                            Douglas
                                                                                  , J.




                                                              Saitta




                Gibbons                                       Pickering




                cc: Chair, Southern Nevada Disciplinary Board
                     Bar Counsel, State Bar of Nevada
                     Kimberly Farmer, Executive Director, State Bar of Nevada
                     Lauren D. Calvert




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A